Name: Commission Implementing Decision (EU) 2018/896 of 19 June 2018 laying down the methodology for the calculation of the annual consumption of lightweight plastic carrier bags and amending Decision 2005/270/EC (notified under document C(2018) 3736) (Text with EEA relevance.)
 Type: Decision_IMPL
 Subject Matter: environmental policy;  chemistry;  information and information processing;  marketing;  consumption;  information technology and data processing
 Date Published: 2018-06-25

 25.6.2018 EN Official Journal of the European Union L 160/6 COMMISSION IMPLEMENTING DECISION (EU) 2018/896 of 19 June 2018 laying down the methodology for the calculation of the annual consumption of lightweight plastic carrier bags and amending Decision 2005/270/EC (notified under document C(2018) 3736) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to European Parliament and Council Directive 94/62/EC of 20 December 1994 on packaging and packaging waste (1), and in particular Article 4(1a) thereof, Whereas: (1) Directive 94/62/EC requires Member States to take measures to reduce the consumption of lightweight plastic carrier bags, and provides that these measures are to ensure that a certain number of lightweight plastic carrier bags per person per year, or an equivalent target set in weight is not exceeded. (2) It is necessary to use a harmonised reporting system and a harmonised methodology for the calculation of the consumption of lightweight plastic carrier bags per person, to monitor that consumption at Union level, and to assess whether a sustained reduction of consumption of these bags has been achieved. (3) Member States may define their national measures either by reference to numbers of lightweight plastic carrier bags or by reference to weight. The approaches used to measure consumption of lightweight plastic carrier bags are intrinsically linked to the measures put in place with the objective to reduce consumption. Therefore the methodology for calculating consumption should provide for calculation based on numbers as well as on weight in order to take account of the Member States' choice between the two types of reduction measures. (4) Where measures are taken to reduce the annual consumption of lightweight plastic carrier bags in terms of weight, information on the average weight of lightweight plastic carrier bags should be reported in order to enable conversion of figures for consumption into numbers, so that the data reported by different Member States based on weight or on numbers of lightweight plastic carrier bags can be compared. (5) Member States may exclude very lightweight plastic carrier bags from national consumption reduction measures. Nevertheless, these bags qualify as lightweight plastic carrier bags for the purposes of the reporting obligations and are to be included in the reporting of annual consumption of lightweight plastic carrier bags. Calculation methodologies based on revenues from mandatory taxes, charges or levies may not capture these exempt bags. In order to take account of this, Member States should require that economic operators report the number or weight of all lightweight plastic carrier bags placed on the market, also those that are exempt from any such taxes, charges or levies. (6) Formats for reporting on packaging and packaging waste are set out in Commission Decision 2005/270/EC (2). New formats are necessary for the purposes of reporting on the consumption of lightweight plastic carrier bags. Decision 2005/270/EC should therefore be amended accordingly. (7) The measures provided for in this Decision are in accordance with the opinion of the Committee established pursuant to Article 21 of Directive 94/62/EC, HAS ADOPTED THIS DECISION: Article 1 Methodology for the calculation and reporting of annual consumption The annual consumption of lightweight plastic carrier bags per person shall be calculated and reported using either the methodology for reporting by numbers laid down in Article 2 or the methodology for reporting by weight laid down in Article 3. Article 2 Methodology for reporting by numbers 1. Where a Member State calculates and reports the annual consumption of lightweight plastic carrier bags by numbers, it shall use either of the following: (a) the total number of lightweight plastic carrier bags placed on its national market; (b) the sum of: (i) the number of lightweight plastic carrier bags calculated on the basis of the revenues from mandatory taxes, charges or levies charged to consumers per unit of lightweight plastic carrier bags as declared or reported by economic operators in accordance with national law; and (ii) the number of lightweight plastic carrier bags exempt from those taxes, charges or levies, placed on its national market as reported by economic operators in accordance with national law. 2. Member States reporting the annual consumption of lightweight plastic carrier bags in accordance with paragraph 1(a) shall require economic operators to report the number of lightweight plastic carrier bags placed by them on the market in their territory for each calendar year. 3. Member States reporting the annual consumption of lightweight plastic carrier bags in accordance with paragraph 1(b) shall require economic operators to report the number of lightweight plastic carrier bags that are exempt from the taxes, charges or levies placed by them on the market in their territory for each calendar year. 4. Member States using the methodology laid down in paragraph 1(a) shall report the annual consumption of lightweight plastic carrier bags using Table 4 in the Annex to Decision 2005/270/EC. 5. Member States using the methodology laid down in paragraph 1(b) shall report the annual consumption of lightweight plastic carrier bags using Table 5 in the Annex to Decision 2005/270/EC. Article 3 Methodology for reporting by weight 1. Where a Member State calculates and reports the annual consumption of lightweight plastic carrier bags by weight, it shall use either of the following: (a) the total weight of lightweight plastic carrier bags placed on its national market; (b) the sum of: (i) the weight of lightweight plastic carrier bags calculated on the basis of the revenues from mandatory taxes, charges or levies charged to consumers per unit of lightweight plastic carrier bags as declared or reported by economic operators in accordance with national law; and (ii) the weight of lightweight plastic carrier bags exempt from those taxes, charges or levies, placed on its national market as reported by economic operators in accordance with national law. 2. Member States reporting the annual consumption of lightweight plastic carrier bags in accordance with this Article shall require economic operators to provide information about the average weight of lightweight plastic carrier bags. 3. Member States reporting the annual consumption of lightweight plastic carrier bags in accordance with paragraph 1(a) shall require economic operators to report the total weight of lightweight plastic carrier bags placed by them on the market of their territory for each calendar year. 4. Member States reporting the annual consumption of lightweight plastic carrier bags in accordance with paragraph 1(b) shall require economic operators to report the total weight of lightweight plastic carrier bags that are exempt from the taxes, charges or levies placed by them on the market of their territory for each calendar year. 5. Member States using the methodology laid down in paragraph 1(a) shall report the annual consumption of lightweight plastic carrier bags using Table 6 in the Annex to Decision 2005/270/EC. 6. Member States using the methodology laid down in paragraph 1(b) shall report the annual consumption of lightweight plastic carrier bags using Table 7 in the Annex to Decision 2005/270/EC. Article 4 Amendments to Decision 2005/270/EC Decision 2005/270/EC is amended as follows: (1) Article 9 is replaced by the following: Article 9 1. The Member States shall provide the data on generation, import, export and treatment of packaging waste using the formats set out in Tables 1, 2 and 3 of the Annex. 2. The Member States shall provide the data on the consumption of lightweight plastic carrier bags using the format set out in Table 4 or Table 5 of the Annex, as appropriate, for reporting by numbers and the format set out in Table 6 or Table 7 of the Annex, as appropriate, for reporting by weight.; (2) the Annex is amended as set out in the Annex to this Decision. Article 5 This Decision is addressed to the Member States. Done at Brussels, 19 June 2018. For the Commission Karmenu VELLA Member of the Commission (1) OJ L 365, 31.12.1994, p. 10. (2) Commission Decision 2005/270/EC of 22 March 2005 establishing the formats relating to the database system pursuant to Directive 94/62/EC of the European Parliament and of the Council on packaging and packaging waste (OJ L 86, 5.4.2005, p. 6). ANNEX Tables 4 to7 are inserted in the Annex to Decision 2005/270/EC: TABLE 4 The annual consumption of lightweight plastic carrier bags calculated in accordance with the methodology laid down in Article 2(1)(a) of Commission Implementing Decision (EU) 2018/896 (*1) Number of lightweight plastic carrier bags placed on the market Of which bags having a wall thickness of < 15 micron 15 < 50 micron Notes: 1. White box: Provision of data is mandatory 2. Shaded boxes: Provision of data is voluntary TABLE 5 The annual consumption of lightweight plastic carrier bags calculated in accordance with the methodology laid down in Article 2(1)(b) of Implementing Decision (EU) 2018/896 Number of lightweight plastic carrier bags calculated from mandatory taxes, charges or levies Number of lightweight plastic carrier bags calculated from mandatory taxes, charges or levies as declared or reported by economic operators Number of lightweight plastic carrier bags exempt from mandatory taxes, charges or levies as reported by economic operators (a) (b) (a) + (b) Of which bags having a wall thickness of < 15 micron 15 < 50 micron < 15 micron 15 < 50 micron Notes: 1. White box: Provision of data is mandatory 2. Shaded boxes: Provision of data is voluntary 3. Where no exemption is in place, the value for (b) shall be indicated as 0. TABLE 6 The annual consumption of lightweight plastic carrier bags calculated in accordance with the methodology laid down in Article 3(1)(a) of Implementing Decision (EU) 2018/896 Weight of lightweight plastic carrier bags placed on the market Weight of lightweight plastic carrier bags placed on the market Weighted average weight per lightweight plastic carrier bag as reported by economic operators Of which bags having a wall thickness of Having a wall thickness of < 15 micron 15 < 50 micron < 15 micron 15 < 50 micron Notes: 1. White box: Provision of data is mandatory 2. Shaded boxes: Provision of data is voluntary TABLE 7 The annual consumption of lightweight plastic carrier bags calculated in accordance with the methodology laid down in Article 3(1)(b) of Implementing Decision (EU) 2018/896 Weight of lightweight plastic carrier bags calculated from mandatory taxes, charges or levies Weight of lightweight plastic carrier bags calculated from mandatory taxes, charges or levies as declared or reported by economic operators Weight of lightweight plastic carrier bags exempt from mandatory taxes, charge or levies as reported by economic operators Average weight per lightweight plastic carrier bag as reported by economic operators a b a + b Of which bags having a wall thickness < 15 micron 15 < 50 micron < 15 micron 15 < 50 micron (a) 15 < 50 micron (b) 15 < 50 micron Notes: 1. White box: Provision of data is mandatory 2. Shaded boxes: Provision of data is voluntary 3. Where no exemption is in place, the value for (b) equals 0 (*1) Commission Implementing Decision (EU) 2018/896 of 19 June 2018 laying down the methodology for the calculation of the annual consumption of lightweight plastic carrier bags and amending Decision 2005/270/EC (OJ L 160, 25.6.2018, p. 6).